 Case 2:20-cv-11938-LVP-APP ECF No. 1 filed 07/17/20   PageID.1   Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TOLLBROOK, LLC,                           Case No.
                                          Hon.
            Plaintiff,
v.                                        (previously Oak. Co. Cir. Ct.)
                                          Case No. 2020-181893-CZ
CITY OF TROY,                             Hon. CHERYL A. MATTHEWS

            Defendant.
___________________________________________________________/
CARSON FISCHER, PLC             LORI GRIGG BLUHM (P46908)
ROBERT CARSON (P11682)          JULIE Q. DUFRANE (P59000)
DAVID SCHLACKMAN (P58894)       Attorneys for City of Troy
Attorney for Plaintiff          500 W. Big Beaver Rd.
                           nd
4111 Andover Road, West 2 floor Troy, MI 48084
Bloomfield Hills, MI 48302      (248) 524-3320
(248) 644-4840                  j.dufrane@troymi.gov
___________________________________________________________/

                          NOTICE OF REMOVAL
      Defendant CITY OF TROY (“Defendant” or “City”), through its

undersigned counsel, hereby removes this action from the Oakland County

Circuit Court, Michigan, to the United States District Court for the Eastern

District of Michigan. This removal is made pursuant to 28 U.S.C. §§ 1331,

1441, and 1446.
 Case 2:20-cv-11938-LVP-APP ECF No. 1 filed 07/17/20     PageID.2   Page 2 of 6



                     STATEMENT OF JURISDICTION

      1.    This Court has original jurisdiction over this civil action pursuant

to 28 U.S.C. § 1331, and it may be removed to this Court pursuant to 28

U.S.C. §§ 1441 and 1446 as set forth below.

                          THE REMOVED ACTION

      2.    Plaintiff’s action was commenced in the 6th Circuit Court,

County of Oakland, Michigan entitled TOLLBROOK LLC, v City of Troy,

case number 2020-181893-CZ, assigned to the Honorable Judge Cheryl A.

Matthews.

      3.    Defendant was served on June 26, 2020 with the attached

Summons and Complaint. (Exhibit 1).

      4.    There is also a companion case entitled TOLLBROOK WEST,

LLC v. City of Troy, case number 2020-181895-CZ assigned to the

Honorable Judge Leo Bowman of the 6th Circuit Court in Oakland County,

Michigan. (Exhibit 2).

      5.    Additionally, an appeal of a decision of the Troy Board of

Zoning Appeals involving the same litigants is pending in the 6th Circuit

Court, County of Oakland, Michigan entitled TOLLBROOK LLC v City of

Troy, case number 2020-178896-CZ, which has been consolidated with a

case entitled TOLLBROOK WEST, LLC v. City of Troy which was given

                                       2
 Case 2:20-cv-11938-LVP-APP ECF No. 1 filed 07/17/20      PageID.3   Page 3 of 6



case number 2020-178899-CZ. These consolidated appellate matters are

assigned to the Honorable Judge Jeffery Matis.

      6.    No other pleadings, process, orders, or other documents have

been filed in the state court.

      7.    The parties to the instant action, TOLLBROOK LLC, v City of

Troy, were previously involved in litigation originally filed in this Court, case

number 17-11417, assigned to the Honorable Judge Mark A. Goldsmith.

      8.    This Notice of Removal is being filed within 30 days after

receipt by Defendant of Plaintiff’s Complaint as required by 28 U.S.C. §

1446(b).

      9.    The Complaint alleges a federal question over which this Court

has jurisdiction pursuant to 28 U.S.C. § 1331.

      10.   The Complaint also alleges state law claims over which this

Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a).

      11.   Plaintiff’s Complaint alleges a substantive due process violation

based on the City’s denial of its request to conditionally rezone property.

Plaintiff alleges that the City’s application of its Zoning Ordinance and its

decision to reject Plaintiff’s conditional rezoning was arbitrary and

capricious and denied Tollbrook due process of law. (Exhibit 1, Complaint,

Count 2, paragraphs 48-49 –Violation of Substantive Due Process). These
                                        3
 Case 2:20-cv-11938-LVP-APP ECF No. 1 filed 07/17/20       PageID.4   Page 4 of 6



issues concerning the conditional rezoning application were previously

litigated by the parties in Federal Court both in the Eastern District of

Michigan and on appeal to the Sixth Circuit Court of Appeals. (Exhibit 3,

Opinion and Order, case number 17-11417; Exhibit 4, Judgment; Exhibit 5,

Opinion issued May 21, 2019, Sixth Circuit Court of Appeals, case number

18-1139, affirming Opinion and Order in originating case number 17-

11417).

      12.   Plaintiff’s state law claims arise from the same common

nucleus of operative facts and are so intertwined and related to Plaintiff’s

federal claims that they form part of the same case or controversy; namely

Plaintiff’s allegations that the City’s denial of the rezoning request fails to

advance a legitimate governmental interest and interferes with the

Plaintiff’s economically viable use of the property. (See e.g. Complaint at ¶¶

34, 36, 38, 40).

      13.   Venue is proper under 28 U.S.C. § 1391 because Oakland

County is within the Eastern District of Michigan.

      14.   Pursuant to 28 U.S.C. § 1446(d), City will provide written notice

to all adverse parties of the filing of this notice of removal and will file a




                                         4
 Case 2:20-cv-11938-LVP-APP ECF No. 1 filed 07/17/20    PageID.5     Page 5 of 6



copy of this notice of removal with the Circuit Court for the County of

Oakland.

      Defendant files this notice of removal and removes this action to the

United States District Court for the Eastern District of Michigan. Plaintiffs

are notified to proceed no further in state court unless this case is

remanded by order of the U.S. District Court.

Dated: July 17, 2020                       Respectfully submitted,

                                           Lori Grigg Bluhm (P46908)
                                           Troy City Attorney

                                    By:    s/Julie Quinlan Dufrane
                                           Julie Quinlan Dufrane (P59000)
                                           500 W. Big Beaver Rd.
                                           Troy, MI 48084
                                           (248) 524-3320
                                           j.dufrane@troymi.gov




                                       5
 Case 2:20-cv-11938-LVP-APP ECF No. 1 filed 07/17/20         PageID.6   Page 6 of 6




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 17, 2020, I electronically filed

the Troy Defendants’ Notice of Removal and all Exhibits along with this Proof of

Service with the Clerk of the Court for the United States District Court for the

Eastern District of Michigan, Southern Division using the ECF system, and that the

ECF system will electronically notify the parties of record including Robert Carson

and David Schlackman, Attorneys for the Plaintiffs, Tollbrook, LLC and Tollbrook

West, LLC.


                            s/Julie Quinlan Dufrane
                          JULIE QUINLAN DUFRANE




                                          6
